PER CURIAM.
The relator Jones files a petition for an appeal and/or a writ of habeas corpus contending that he is wrongfully held under criminal charges in the Calcasieu Parish Jail. However, the Louisiana Courts of Appeal have neither appellate nor original jurisdiction to issue writs of habeas corpus involving the question of confinements arising by reason of criminal proceedings. See State ex rel. Simien v. Sheriff of Calcasieu Parish, La.App., 3 Cir., 186 So.2d 669 (Docket No. 1782; rendered May 10, 1966) ; State ex rel. Jones v. Sheriff of Calcasieu Parish, La.App., 3 Cir., 185 So.2d 80. And the Courts of Appeal do not have criminal jurisdiction of any appeal. La.Const. Art. VII, Section 29. The relator’s application is therefore denied.
Writ denied.